Cassoday, C. J.
In this case the plaintiff’s intestate was killed in the same wreck mentioned in the case of Robertson v. C., St. P., M. & O. R. Co., ante, p. 66, 99 N. W. 433. The complaint in each case and the demurrer thereto are substantially the same. In this case the intestate was a resident and citizen of Minnesota at the time of his death, and the plaintiff is his widow, and was appointed personal representative by the court of Minnesota.. The decision in the other case rules this case.
By the Court. — The order of the circuit court is affirmed.